In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                              NO. 09-14-00220-CR
                            ____________________

                   JOSHUA JERROD THOMAS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                          Trial Cause No. 11-12337


                          MEMORANDUM OPINION

      A jury convicted Joshua Jerrod Thomas (Thomas) of murder, a first degree

felony. See Tex. Penal Code Ann. § 19.02(b)(1) (West 2011). The jury assessed

punishment at sixty years in the Texas Department of Criminal Justice,

Institutional Division. Thomas timely filed a notice of appeal.

      Thomas’s appellate counsel filed an Anders brief that presents counsel’s

professional evaluation of the record and concludes the appeal is frivolous. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.
                                         1
Crim. App. 1978). On April 7, 2015, we granted an extension of time for Thomas

to file a pro se brief. Thomas filed a pro se brief in response, which raised a

number of issues for appeal.

      The Texas Court of Criminal Appeals has held that we need not address the

merits of issues raised in Anders briefs or pro se responses. See Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Rather, we may determine that

(1) “the appeal is wholly frivolous and issue an opinion explaining that [the

appellate court] has reviewed the record and finds no reversible error” or that (2)

“arguable grounds for appeal exist and remand the cause to the trial court so that

new counsel may be appointed to brief the issues.” Id. (citations omitted).

      We have independently reviewed the entire appellate record in this matter,

as well as all briefs, and we agree with counsel’s conclusion that no arguable issues

support an appeal. Therefore, we find it unnecessary to order appointment of new

counsel to re-brief the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991). We affirm the trial court’s judgment. 1

      AFFIRMED.

                                                    _________________________
                                                       LEANNE JOHNSON
                                                             Justice
      1
         Thomas may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
Submitted on April 9, 2015
Opinion Delivered September 9, 2015
Do Not Publish

Before McKeithen, C.J., Kreger, and Johnson, JJ.




                                       3